DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjustable recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7-9, 14-16, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an adjustable recess” it is unclear exactly what is considered to be the adjustable recess. For this reason the scope of the claim is unclear. Further it is unclear how exactly a recess to hold the scanning device would be an adjustable recess. It is noted that the recess 420 as shown in Fig. 4 does not appear to have any adjusting component, and it is unclear how said recess could be adjusted. For the purpose of examination it is assumed that any recess with any sliding or ratcheting part or material that is compressible that would allow for different sized objects to fit, would be considered adjustable to some degree.
The term “near” in claims 7, 9, 14, 16, and 19-20 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close to a loading area of a vehicle a portion must be in order to meet this limitation. For the purpose of examination it is assumed that a device mountable accessible through a door of a vehicle is considered to be mounted near a loading area of a vehicle.
Claims 8-9 and 15-16 are rejected as depending from claims 7 and 14 and therefore incorporate the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-9, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Sanchez (US 6,799,356 B2) and Boatwright et al. (US 5,465,207 A)(Boatwright).
Regarding claim 1, Sheppard discloses an apparatus comprising, a mounting component (12), a hose (14) having a first distal end and a second distal end (Fig. 3), wherein the hose is coupled to the mounting component at the first distal end, an adjusting component coupled to the second distal end of the hose (noting the threads and the mounting feature 18 allow for some degree of adjustment), and a cradle (24) coupled to the adjusting component.
Sheppard does not specifically disclose a magnetic mounting component, the magnetic mounting component comprises at least one of a neodymium magnet or a samarium cobalt magnet.
Sanchez teaches the ability to have a flexible mounting device including a magnetic mounting component (20) located at a first distal end of a flexible hose (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sheppard and include a magnetic mounting component at a first distal end of the hose because such a change would allow for the mounting structure or the cradle to be quickly secured or removed to allow the device to be placed when it is need or moved to another location or removed when the device is needed elsewhere as demonstrated by Sanchez. 
Modified Sheppard does not specifically disclose the cradle is configured to hold a scanning device.
Boatwright teaches the ability to have a mounting device (Fig. 10) mountable to or within a vehicle (Col. 14; Ll. 56-58) including a cradle (600) configured to hold a scanning device (610/675).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Boatwright and configure the cradle such that it will hold a scanning device because such a change will allow a scanning device to be held and collect data relevant to the use of the vehicle as suggested by Boatwright.
Regarding claim 2, modified Sheppard discloses the hose is a semi-rigid hose (Fig. 4 noting the hose 14 holds its shape but can be manipulated to adjust the shape of the hose) it is noted semi-rigid alone would be considered indefinite, however, semi-rigid in this case is considered to be “The semi-rigid nature of the hose 104 may retain the position and bend shape of the hose 104 in place, absent of deliberate and manual adjustments” as stated in Paragraph 0023 of the PGpub of the present invention.
Regarding claim 4, modified Sheppard does not specifically disclose the cradle includes an adjustable recess that is configured to grasp a scanning device.
Boatwright further teaches a cradle that includes a compressible material (701) that will allow a separate cradle to grip different sized components and therefore is considered an adjustable recess.
It would have been obvious to one having ordinary skill in the art to take the modified device of Sheppard and make the recess adjustable by including a compressible material because such a change would allow for additionally sized components to be held within the cradle as well as help to prevent noise or vibration between the component and the cradle.
Regarding claim 6, modified Sheppard discloses the magnetic mounting component and the adjusting component (as modified by Sorensen) are connected to the hose via threaded connections noting Sheppard teaches threaded connections (37c/38c).
Regarding claims 7-9, modified Sheppard discloses the apparatus is configured to mount near a loading area of a vehicle to the degree that it is mountable via placement of plate (12) in accessible proximity of a loading door of a vehicle or mounted on a roof inside the vehicle or on a cargo door of the vehicle to continuously scan one or more items.
Regarding claims 17, Sheppard discloses a system including a vehicle, a device mounting apparatus (10) attached to the vehicle, wherein the device mounting apparatus comprises: a mounting component (Fig. 6), a hose (14) having a first distal end and a second distal end, wherein the hose is coupled to the mounting component at the first distal end, an adjusting component (18, noting the component 18 includes a threaded connection and can be mounted differently to cradle 24 thereby allowing for some level of adjustment) coupled to the second distal end of the hose, and a cradle (24) coupled to the adjusting component.
Sheppard does not specifically disclose a magnetic mounting component, the magnetic mounting component comprises at least one of a neodymium magnet or a samarium cobalt magnet.
Sanchez teaches the ability to have a flexible mounting device including a magnetic mounting component (20) located at a first distal end of a flexible hose (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sheppard and include a magnetic mounting component at a first distal end of the hose because such a change would allow for the mounting structure or the cradle to be quickly secured or removed to allow the device to be placed when it is need or moved to another location or removed when the device is needed elsewhere as demonstrated by Sanchez. 
Sheppard does not specifically disclose a scanning device mounting apparatus, wherein the cradle is configured to hold a scanning device.
Boatwright teaches the ability to have a mounting device (Fig. 10) mountable to or within a vehicle (Col. 14; Ll. 56-58) including a cradle (600) configured to hold a scanning device (610/675).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Boatwright and configure the cradle such that it will hold a scanning device because such a change will allow a scanning device to be held and collect data relevant to the use of the vehicle as suggested by Boatwright.
Regarding claims 19-20, modified Sheppard discloses the apparatus is configured to mount near a loading area of a vehicle to the degree that it is mountable via placement of plate (12) in accessible proximity of a loading door of a vehicle to continuously scan one or more items.

Claim(s) 3, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Sanchez (US 6,799,356 B2) and Boatwright et al. (US 5,465,207 A)(Boatwright) as applied to claims 1 and 17 above, and further in view of Sorensen (US 2015/0382489 A1).
Regarding claim 3, modified Sheppard does not specifically disclose adjusting component comprises a ball and socket swivel component.
Sorensen further discloses an adjustment component including a ball and socket swivel component (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and further use the teaching of Sorensen and include a ball and socket swivel component at one or both of the distal ends of the hose because such a change would allow for the device to rotate 360 degrees thereby enhancing the adjustability as demonstrated by Sorensen.
Regarding claims 5 and 18, modified Sheppard does not specifically disclose neodymium or samarium cobalt magnets.
Sorensen teaches the ability to have a similar mounting device including a semi-rigid hose that includes a neodymium magnet (Paragraph 0028). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Sorenson and make the magnet a neodymium magnet because such a change would require the mere choice of one of the known magnetic materials.
 It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
Claim(s) 10-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Boatwright et al. (US 5,465,207 A)(Boatwright).
Regarding claim 10, Sheppard discloses a system including a vehicle, a device mounting apparatus (10) attached to the vehicle, wherein the device mounting apparatus comprises: a mounting component (Fig. 6), a hose (14) having a first distal end and a second distal end, wherein the hose is coupled to the mounting component at the first distal end, an adjusting component (18, noting the component 18 includes a threaded connection and can be mounted differently to cradle 24 thereby allowing for some level of adjustment) coupled to the second distal end of the hose, and a cradle (24) coupled to the adjusting component.
Sheppard does not specifically disclose a scanning device mounting apparatus, wherein the cradle is configured to hold a scanning device.
Boatwright teaches the ability to have a mounting device (Fig. 10) mountable to or within a vehicle (Col. 14; Ll. 56-58) including a cradle (600) configured to hold a scanning device (610/675).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Boatwright and configure the cradle such that it will hold a scanning device because such a change will allow a scanning device to be held and collect data relevant to the use of the vehicle as suggested by Boatwright.
Regarding claim 11, modified Sheppard discloses the hose is a semi-rigid hose (Fig. 4 noting the hose 14 holds its shape but can be manipulated to adjust the shape of the hose) it is noted semi-rigid alone would be considered indefinite, however, semi-rigid in this case is considered to be “The semi-rigid nature of the hose 104 may retain the position and bend shape of the hose 104 in place, absent of deliberate and manual adjustments” as stated in Paragraph 0023 of the PGpub of the present invention.
Regarding claim 13, modified Sheppard discloses the mounting component and the adjusting component are connected to the hose via threaded connections (37c/38c).
Regarding claims 14-16, modified Sheppard discloses the scanning device mounting apparatus is configured to mount near a loading area of a vehicle to the degree that it is ountable via placement of plate (12) in accessible proximity of a loading door of a vehicle or mounted on a roof inside the vehicle or on a cargo door of the vehicle to continuously scan one or more items.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Boatwright et al. (US 5,465,207 A)(Boatwright) as applied to claim 10 above, and further in view of Sheppard et al. (US 4,842,174 A)(Sheppard).
Regarding claim 12, modified Sheppard does not specifically disclose the adjusting component comprises a ball and socket swivel component.
Sorensen discloses an adjustment component including a ball and socket swivel component (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Sorensen and include a ball and socket swivel component at one or both of the distal ends of the hose because such a change would allow for the device to rotate 360 degrees thereby enhancing the adjustability as demonstrated by Sorensen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.T./Examiner, Art Unit 3734   
  
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734